This is a special moment for Fiji as you, Sir, assume the presidency of the General Assembly at its seventy-first session — the first Fijian and the first Pacific Islander to attain this high Office at the United Nations. Your nation is honoured and proud. On behalf of every Fijian, I offer you, Mr. President, my warmest congratulations and wish you every success as you guide our deliberations over the next 12 months.
I want to thank those nations that supported Fiji’s bid for the presidency, including our neighbours and friends among the Pacific small island developing States. I also thank Mr. Mogens Lykketoft of Denmark for his leadership during the seventieth session.
Fiji fully supports the agenda that you, Sir, have outlined for the coming session, which seeks to persuade the world to begin implementing the 2030 Sustainable Development Goals that the 193 Member States adopted last year. As you rightly stated, Sir, when you took your oath of office last week, the seventy- first session must, for integrity’s sake, be the year that we witness the wheels turning. We have collectively pledged to mobilize the global community to end all forms of poverty, fight inequality and tackle climate change. And we have pledged that, as we do so, we will leave no one behind, wherever they live on the planet. That is our promise to the 7.5 billion people across the world, whose interests we represent. It is a promise that must be kept — a “universal push to transform our world”, as the theme of this session puts it.
A centrepiece of the seventy-first session and one of our most critical priorities is the high-level United Nations Conference to Support the Implementation of Sustainable Development Goal 14, which is to be held in New York next June on the theme “Conserve and sustainably use the oceans, seas and marine resources for sustainable development”. Fiji is proud to be co-hosting that gathering with Sweden, and I ask everyone to give that initiative their full support. The world must act quickly and decisively to reverse the environmental degradation of our oceans and seas, and the reckless and irresponsible use of those precious resources.
For a small island developing State such as Fiji, that is as pressing as the need to address the challenges of climate change and deal with the extreme weather events and rising seas that pose such a threat to our way of life in the small island developing States and other vulnerable parts of the world. Many millions of people in maritime and coastal communities the world over are looking to us for decisive action to address the growing crisis of population, pollution, overfishing and the loss of marine habitats.We must not fail them.
Fiji also comes to the seventy-first session with a plea to all nations that have yet to do so to ratify the Paris Agreement on Climate Change. We are proud to have been the first nation in the world to ratify the Agreement and launch the ratification instruments. But we also come with the message that Paris must be merely the first step. We are alarmed by scientific predictions that the 2°C cap on global warming over pre-industrial levels agreed to in Paris is not enough to save us.
Seven months ago, the Fijian people were given a terrifying glimpse into the future that the experts say awaits us when we were struck by the biggest tropical cyclone ever to make landfall in the southern hemisphere, Cyclone Winston. Packing winds of more than 300 kilometres an hour, it killed 44 of our people and left many thousands homeless. Mercifully, it spared our main tourism areas — our principal source of income — so our wider community and our wider economy remained intact. But if this is what awaits us as global warming triggers weather events that are more frequent and more extreme, then God help us.
In common with other small island developing States, we face a nightmare scenario in which a single event scoring a direct hit could wipe out our economy, set us back for decades and make it impossible for us to meet the Sustainable Development Goals. Our message from the Pacific therefore is this: the 2°C cap is not enough. We need the world to go one better and embrace the 1.5°C cap that we, members of the Pacific Islands Development Forum, called for in the Suva Declaration on Sustainable Human Development in the Pacific.
We also need deeper cuts in carbon emissions and more decisive global action than what we are currently witnessing. But as a first step, I appeal to all Member States to ratify the Paris Agreement and to turn away from what I have termed “the coalition of the selfish” — those countries that would see vulnerable nations battered and submerged rather than alter their pampered, carbon-driven lifestyles.
I am proud to report that Fiji is heeding the President’s call to implement the 2030 Agenda for Sustainable Development. First and foremost, we have placed sustainable development at the core of our national agenda. The Green Growth Framework for Fiji, which I launched in 2015, is a blueprint for the future direction of our nation. It has been incorporated into our new five-year and 20-year national development plans that we will be unveiling in the coming months. These plans stipulate that no development whatsoever in Fiji will be permitted unless it can be conclusively demonstrated to be sustainable. We regard the preservation of our natural environment on land and at sea as our number-one priority. We are willing to make sacrifices to fulfil our solemn duty to the Fijian people to preserve their surroundings.
Article 40, paragraph 1, of our Constitution gives every Fijian the right to
“a clean and healthy environment, which includes the right to have the natural world protected for the benefit of present and future generations”.
I make a solemn pledge to my own people and to the wider global community that, while my Government remains in office, Fiji will never be among the ranks of those nations that have compromised their futures for short-term financial gain. We intend to raise our living standards by other means, especially by making things that other people want to buy and by providing services they want to access. We are taking the Fijian- made brand of quality products and services to the four corners of the Earth and managing our economy responsibly in accordance with international best practices, with a particular emphasis on infrastructure development, service delivery and providing for the less fortunate.
Of prime importance is our education revolution, by which we are equipping Fijian young people with the knowledge and skills to have satisfying, sustainable livelihoods and contribute to our nation’s progress. We are providing free schooling for the first time and have established our first tertiary loan scheme and more scholarships for gifted students in order to open up a gateway of unprecedented opportunity to our universities and a new network of technical colleges. We have set our sights higher than ever before to become a smarter, more dynamic country at the hub of the Pacific, the crossroads of our region, and to evolve into a modern nation State that is a beacon to our neighbours and respected around the world.
I am pleased to report that we have made a strong start as a nation on the long but determined journey to achieve that goal. Not only are our people being given more opportunity than at any time in our history, not only are we creating a more equitable society, which includes targeted assistance for the vulnerable and the country’s first pension scheme, but Fiji is also currently experiencing a record period of economic growth, with seven straight years of expansion.
Even in the wake of Cyclone Winston, we expect to see growth of nearly 3 per cent this year. Our message to the world is simple: Fiji is open for business. Fiji has attractive incentives for investment and some of the most favourable corporate and personal tax rates in the Pacific region. We have state-of-the-art communications and an educated, English-speaking work force. We are investing in new roads, airports and other infrastructure and have dramatically improved the efficiency of our ports. We also have our pristine environment, spectacular islands, coastlines and waters. In addition, our standard of hospitality has made the Fijian people famous the world over.
We market ourselves to the world as a holiday destination with the slogan “Fiji — where happiness finds you”. Whatever the challenges of Cyclone Winston, I can confidently say that the Fijian people have never been happier. The joy that erupted when our world-champion rugby sevens team won the gold medal at the Rio Olympics was shared by every Fijian. It has brought us together in celebration and seen us more unified in recent weeks than at any other time in our history. It has also inspired us to imagine what else our small nation can do if we put our minds to it.
As many in the Assembly are aware, we have had considerable challenges through the years in forging a common identity and producing an equal and just society for every citizen, but I am here to say that those days are over. As Fiji approaches its first half-century as an independent nation in 2020, we are finally one nation, one people, with a great sense of national optimism and a great deal to look forward to.
To reflect our new-found confidence, we are also in the process of re-evaluating our relationships with the rest of the world. Last week, I assumed the position of Foreign Minister as well as Prime Minister, and I intend to steadily reform this Ministry and to refine certain aspects of our foreign policy to give it a new direction and a renewed sense of purpose.
First and foremost, we are going to place trade at the centre of our foreign-policy effort, with the promotion of the impressive collection of quality products and services under the Fijian-made brand. Some of these products and services are already making a global impact, but we believe we can do a lot more — whether it is our water, our cosmetics, foodstuffs and other manufactured goods, the more efficient marketing of Fiji as a prime holiday destination, or by spreading the wings of our boutique national airline, Fiji Airways, flying to other destinations in the Asia-Pacific region and beyond.
We intend to immediately boost the level of collaboration between our Foreign Ministry and our Ministry of Industry, Trade and Tourism, which have too often operated in isolation. Our diplomats and trade commissioners will be instructed to make it a priority to work more closely with Fijian exporters to promote the Fijian-made brand, as well as to access goods and services of international standards from new and old trading partners that benefit Fijian consumers.
More broadly, we are rethinking some of our foreign policy positions and objectives. This includes a re-evaluation of the central principle of Fijian foreign policy for some years of being “friends to all and enemies to none”.
Of course, we seek friendly relations with all nations and are certainly not in the business of making enemies. But we intend, in future, to choose our friends in a more discerning manner and to align ourselves more closely with those countries that share our underlying values and principles. These include, above all, adherence to international law and adherence to human rights and human dignity, along with other shared values such as mutual respect, respect for sovereignty and territorial integrity, the resolving of disputes by peaceful means and non-interference in one another’s internal affairs.
This change of direction will not be sudden. It is certainly not going to produce a dramatic change in the international company that Fiji keeps. But we are definitely seeking closer relations with nations that share our values and basic outlook, especially those nations that respect human life and the rights and dignity of their citizens, adhere to the principle of social justice, uphold the rule of law and insist on equality and respect for all human beings, as we in Fiji do.
As part of our wider commitment to human rights, we are seeking membership in the Human Rights Council for the two-year term that commences in 2018. We would be the first Pacific nation to serve on the Council, and I ask all member States to support our bid.
Fiji will continue to play a disproportionate role in the international community in relation to its size, whether it be our continuing commitment to United Nations peacekeeping and sending our men and women in uniform to protect ordinary people in troubled parts of the world, or our lead role in drawing global attention to the urgent need for action on climate change.
It is certainly a proud moment for me, as the leader of our small nation, to stand here before the nations of the world with you, Sir, behind me, as President of the General Assembly. Congratulations again on your appointment. I thank you for bringing such honour to our nation. Every Fijian — indeed, the entire community of nations — wishes you well as you preside over the deliberations of this seventy-first session and the great issues of our time on which the future of the world depends.
